Order entered July 8, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01523-CV

                                 BBP SUB I LP, Appellant

                                             V.

                                JOHN DI TUCCI, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 11-13991-A

                                          ORDER
       The record reflects that BBP SUB I LP (BBP) filed suit against US Courier & Logistics,

LP (US Courier), Timeline Logistics, Inc. (Timeline), and John DiTucci. On August 21, 2012,

the trial court signed an Amended Summary Judgment ordering that BBP take nothing on its

claims against DiTucci and that BBP pay DiTucci $6,502 for reasonably attorney’s fees. BBP

filed this appeal of the trial court’s Amended Summary Judgment.

       The appellate record does not reflect that BBP’s claims against US Courier and Timeline

have been resolved by summary judgment or any other means. Accordingly, the record does not

reflect that the judgment appealed from is final. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). Consequently, we treat this case as a prematurely filed appeal. We retain

continuing jurisdiction over this appeal, but we ABATE this appeal for FOURTEEN DAYS
from the date of this order to permit the jurisdictional defect to be cured. See Iacono v. Lyons, 6
S.W.3d 715, 716 (Tex. App.—Houston [1st Dist.] 1999, no pet.) (per curiam).

        Appellant shall obtain a supplemental clerk’s record containing signed judgments or

orders of    nonsuit resolving BBP’s claims against US Courier and Timeline and file the

supplemental record with the Court by July 22, 2014.

        We CAUTION BBP that if signed judgments or order of nonsuit resolving BBP’s claims

against US Courier and Timeline are not filed with this Court by July 22, 2014, this appeal may

be dismissed for want of jurisdiction without further notice.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Eric Moye, 14th Judicial District Court, Dallas County, Texas,

and to counsel for all parties.




                                                     /s/        DAVID EVANS
                                                                PRESIDING JUSTICE